42 A.3d 137 (2012)
210 N.J. 121
In the Matter of Alexander M. ILER, an Attorney at Law (Attorney No. XXXXXXXXX).
M-1270 September Term 2011 070484
Supreme Court of New Jersey.
May 2, 2012.

ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension from practice of ALEXANDER M. ILER of RED BANK, who was admitted to the bar of this State in 2007, and good cause appearing;
*138 It is ORDERED that ALEXANDER M. ILER is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that ALEXANDER M. ILER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by ALEXANDER M. ILER pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that ALEXANDER M. ILER comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.